UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4140



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CLEMENT CHIEBUKA ONYEIWU,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-03-453-A)


Submitted:   August 4, 2004                 Decided:   August 31, 2004


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmanuel D. Akpan, Silver Spring, Maryland, for Appellant. Paul J.
McNulty, United States Attorney, Patricia T. Giles, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Clement Chiebuka Onyeiwu appeals his jury conviction and

resulting sentence for violating 18 U.S.C. § 1546(a) (2000).                     He

was convicted of transporting a rubber stamp that duplicated a

federal “immigration form I-551 stamp,” which, when imprinted on a

passport,   could      serve    as   temporary   proof    of   legal   permanent

residency in the United States.           Onyeiwu argues that the stamp he

possessed did not fall within the statutory term “plate.”                        We

disagree and affirm his conviction and sentence.

            This Court reviews statutory construction de novo.                  See

United States v. Davis, 98 F.3d 141, 144 (4th Cir. 1996).                       The

pertinent section of § 1546(a) states:

                 Whoever . . . knowingly possesses . . . or has
            in his control or possession any plate in the
            likeness of a plate designed for the printing of
            permits, or makes any print, photograph, or
            impression in the likeness of any immigrant or
            nonimmigrant visa, permit or other document
            required for entry into the United States . . .
            [s]hall be fined under this title or imprisoned . .
            ..

The   statute   does    not    define    “plate,”   so   the   term    should    be

interpreted     “as    taking    [its]    ordinary,      contemporary,    common

meaning.”     United States v. Maxwell, 285 F.3d 336, 340 (4th Cir.

2002) (quoting United States v. Lehman, 225 F.3d 426, 428 (4th Cir.

2000)).   In addition, “the plainness or ambiguity of the statutory

language is determined by reference to the language itself, the

specific context in which that language is used, and the broader


                                        - 2 -
context of the statute as a whole.”                Id. (quoting Robinson v. Shell

Oil Co., 519 U.S. 337, 341 (1997)).

            The    context      of   the    term    “plate”     in    the    statute   is

printing, so the applicable definition of the term would be the

definition applicable in the context of printing. It is undisputed

that the district court instructed the jury based upon such a

definition from Webster’s Unabridged Dictionary, which was also

consistent with definitions from other dictionary sources. Because

the court properly instructed the jury on the ordinary definition

of “plate” in the context of the statute itself and because that

definition encompasses the rubber stamp recovered from Appellant’s

luggage,    we        affirm     Appellant’s         conviction        and     sentence.

Appellant’s       conduct      clearly     fell     within     conduct       covered   by

§ 1546(a) because he possessed a stamp that, in effect, was a

“plate” designed to make a print or impression in the likeness of

specific documentation required for entry into the United States.

We   dispense     with   oral     argument       because      the    facts    and   legal

contentions      of    the     parties     are     adequately       presented    in    the

materials   before       the     court     and     argument    would     not    aid    the

decisional process.



                                                                                AFFIRMED




                                           - 3 -